NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Submitted April 4, 2018* 
                                   Decided April 4, 2018 
                                               
                                           Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           WILLIAM J. BAUER, Circuit Judge 
                            
                           MICHAEL S. KANNE, Circuit Judge
 
No. 17‐2815 
 
CYNTHIA E. PEARSON,                              Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                 Eastern Division. 
                                                  
      v.                                         No. 14 C 9474 
                                                  
ADVOCATE HEALTH CARE,                            Gary Feinerman, 
      Defendant‐Appellee.                        Judge. 
 
                                         O R D E R 

        Cynthia Pearson sued Advocate Health Care, her former employer, claiming that 
she was subjected to a hostile work environment based on her race and that she was 
later terminated in retaliation for complaining of racial discrimination, all in violation of 

                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
 
No. 17‐2815                                                                            Page 2 
 
42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e‐2. The 
district court entered summary judgment in favor of Advocate, and we affirm. 
         
        On appeal from the entry of summary judgment, we present the facts in the light 
most favorable to Pearson. See Milligan‐Grimstad v. Morgan Stanley, 877 F.3d 705, 708 
(7th Cir. 2017). From 1999 until her termination in October 2012, Pearson worked as a 
secretary in Advocate Lutheran General Hospital’s emergency office, in which she was 
the only black employee. Throughout her time at Advocate, Pearson clashed with many 
of her coworkers, including her one‐time officemate Jane Hynes. Hynes was often rude 
and petty with Pearson: she yelled at Pearson, unexpectedly took time off (leaving 
Pearson to cover for her), placed passive‐aggressive notes on Pearson’s desk, and 
deleted or misfiled documents needed for Pearson’s work. Pearson occasionally fought 
back, and her supervisor, Terrie Sobeski, issued two corrective action notices in 2008 
and early 2009 for her “Rude and Discourteous Behavior” toward Hynes. The record 
does not reveal if Hynes received comparable discipline, but Pearson suspects not. 
         
        Hynes and Pearson’s feud peaked in October 2009, when Hynes blocked Pearson 
from walking to her desk by pressing up against her, waved papers in her face, and 
repeatedly yelled that she was “ignorant.” Pearson wrote a letter to her supervisors and 
human resource manager Leonard Pawelski complaining of Hynes’s harassment; the 
letter did not mention race, though Pearson says she told the recipients that she 
believed Hynes’s actions were racially motivated. (Pearson also asserts she had told the 
same people in 2007 that another coworker harassed her because of her race.) Advocate 
investigated, but Hynes disputed Pearson’s story and no one else witnessed their 
argument, so nothing came of it. Pearson then filed a charge of racial discrimination 
with the EEOC, which dismissed the charge in 2011. After the charge was dismissed 
Pearson did not elect to sue. Advocate assigned Hynes to a different department, but 
she remained nearby, and the two continued to quarrel. 
         
        Pearson also clashed with her supervisor, Sobeski, over her performance 
reviews. Pearson’s reviews dating as far back as 2004 highlighted her rocky 
relationships with coworkers. In an early 2011 review, Sobeski noted in line with this 
history that Pearson was unprofessional and “not conversant” and gave her the lowest 
rating that still entitled Pearson to a raise: “meets expectations.” Sobeski also told 
Pearson that the EEOC charge had hurt their “sister relationship.” Pearson objected to 
the review because, although she had received the same rating and similar admonitions 
about her behavior the previous four years, she found Sobeski’s comments this time 
 
No. 17‐2815                                                                             Page 3 
 
unfairly critical. Pawelski stepped in to mediate. Pawelski said that Pearson, who had 
battled with many coworkers (including cafeteria staff, when she found a fly on her 
glazed donut), was the “only common denominator” in her workplace conflicts. 
Pearson believed this comment showed that her supervisors were biased against her. 
         
        The fights over Pearson’s performance reviews only got worse from there. In a 
July 2011 follow‐up review, Sobeski concluded that Pearson was now exceeding 
expectations, in part because she was cooperating more with coworkers. But Pearson 
again appealed to Pawelski, leading Sobeski to express frustration with Pearson’s 
challenging even positive feedback. Pearson’s next review, in July 2012, fell back down 
to a “meets expectations” rating. Again meeting with Pawelski, Pearson objected to 
nearly all of Sobeski’s comments. After the meeting, Pawelski and Sobeski decided to 
terminate Pearson for “misalignmentʺ—i.e., because she could not get along with 
coworkers or her supervisor. On October 12, 2012, Advocate fired Pearson on that basis. 
         
        In her complaint Pearson asserted several claims under 42 U.S.C. § 1981 and 
Title VII, but at summary judgment she narrowed her case to claims of a racially hostile 
work environment and retaliation for complaining of racial discrimination. The district 
court granted Advocate’s motion for summary judgment. On appeal, Pearson maintains 
that she marshaled sufficient evidence of her claims to present them to a jury. Because 
the standards for her claims are the same under 42 U.S.C. § 1981 and Title VII, we 
analyze them together. See Baines v. Walgreen Co., 863 F.3d 656, 661 (7th Cir. 2017).   
         
        Pearson first argues that Advocate was aware that she was subject to a hostile 
work environment and failed to rectify it. Proving a claim of a racially hostile work 
environment requires a plaintiff to show, among other things, that the harassment she 
suffered was based on her race. Cole v. Bd. of Trs. of N. Ill. Univ., 838 F.3d 888, 895–96 
(7th Cir. 2016), cert. denied, 137 S. Ct. 1614 (2017). Pearson cannot establish this crucial 
element because there is not enough evidence in the record from which a reasonable 
jury could conclude that the harassment she describes was racially motivated.   
         
        Most of the harassment of which Pearson complains—yelling, deleting 
documents, requiring her to cover unreported absences—is connected to race only by 
the fact that she was the sole black employee in her department. But that alone is not 
enough to raise a genuine fact dispute for a hostile‐work‐environment claim. 
See id. at 897. The racial character of the harassment “need not be explicit,” but “there 

 
No. 17‐2815                                                                           Page 4 
 
must be some connection” to race. Id. at 896 (internal quotation marks omitted) (quoting 
Zayas v. Rockford Memʹl Hosp., 740 F.3d 1154, 1159 (7th Cir. 2014)).   
        
       The two specific remarks that Pearson highlights do not supply the connection 
Pearson must show between the harassing conduct and her race. Pawelski’s comment 
that Pearson was the “common denominator” of workplace conflict is unilluminating. 
Pearson provides no evidence from which a jury could infer that she was so labeled 
because of her race, and not her perpetual conflict with coworkers. And, though 
Pearson insists that Hynes’s repeatedly calling her “ignorant” evinces race‐based 
harassment, the meaning that she ascribes to Hynes is speculative. Pearson maintains 
that “ignorant” is code for a racial epithet. But the only support she supplies for that 
proposition, beyond her own opinion, is her passing reference in her deposition to a 
popular dictionary of slang (she has not put the purported definition in evidence). Even 
if we assume Pearson is correct, however, this is not enough evidence from which a jury 
could infer that Hynes shared her understanding. See Ellis v. CCA of Tenn. LLC, 650 F.3d 
640, 647–48 (7th Cir. 2011).   
        
       Also unavailing is Pearson’s claim that her performance reviews, corrective 
action notices, and termination were retaliation for her informal complaints of racial 
discrimination and her 2009 EEOC charge. Pearson clears the requirements that she 
engaged in protected activity and that she suffered adverse employment actions (at a 
minimum, her termination). See King v. Ford Motor Co., 872 F.3d 833, 841 (7th Cir. 2017). 
Where she falls short is demonstrating that “a causal connection exists between the 
two.” Id. 
        
       Sobeski’s comment, in 2011, that the 2009 EEOC charge had hurt her and 
Pearson’s “sister relationship” is not enough to show a causal connection. Though it 
was unacceptable for Sobeski to criticize Pearson for filing an EEOC charge, the 
comment was too attenuated from her termination to permit an inference that Sobeski 
fired her with retaliatory intent. Sobeski made the comment nearly two years before 
Pearson’s termination in 2012. Thus Pearson can only barely narrow the three‐year gap 
between her protected activity and her termination that undermines her claim that 
Advocate fired her because of her EEOC complaint, see King, 872 F.3d at 842. 
        
       And it would do Pearson no good if we, like the district court, assume that 
Pearson’s 2008 and 2009 corrective action notices also were adverse actions (though 
they likely are not, see Brown v. Advocate S. Suburban Hosp., 700 F.3d 1101, 1108–09 
 
No. 17‐2815                                                                            Page 5 
 
(7th Cir. 2012)). The timing of these disciplinary notices is even less compelling as 
evidence of retaliatory motive. They were issued in February 2008 and March 2009—
before Pearson would fight with Hynes, complain about Hynes’s calling her ignorant, 
and file her EEOC charge. Before the notices, the last complaint about racial 
discrimination that Pearson can point to occurred in early 2007. This gap is again too 
wide to lead to an inference of a retaliatory motive. See King, 872 F.3d at 842. Timing is 
not conclusive evidence in retaliation cases, but Pearson gives us little else to go on as 
circumstantial evidence of motive.   
         
        In any event, Advocate presented a credible non‐retaliatory reason for Pearson’s 
termination, and Pearson cannot show that this reason was a pretext and thus that an 
intent to retaliate was the but‐for cause of her termination. See Burton v. Bd. of Regents of 
Univ. of Wis. Sys., 851 F.3d 690, 697 (7th Cir. 2017) (noting that “the true question” of a 
causal link between a protected activity and an adverse action is “whether the proffered 
reasons were a pretext for retaliation”). Advocate brought forth evidence that it 
disciplined and ultimately fired Pearson because of “misalignment,” i.e., her poor 
working relationship with coworkers and Sobeski. Pearson’s performance reviews 
dating back to 2004, including reviews written by her supervisor before Sobeski, bear 
this out. Every review, even those that were overwhelmingly positive, mentions her 
conflicts with coworkers; this consistency defeats her claim that retaliation was 
Advocate’s true motive. See Argyropoulos v. City of Alton, 539 F.3d 724, 734 (7th Cir. 
2008). Pearson counters that her coworkers provoked her. But that goes to show only 
that Advocate’s reason might have been flawed, not that it was a pretext for a 
retaliatory motive. See Zayas, 740 F.3d at 1158–59. 
         
        We have considered Pearson’s other arguments, but none merits discussion. 
         
                                                                                 AFFIRMED